DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species: SEQ ID NO: 364, acute phase protein, albumin, Cas9, RNA, reduced content of CpG, and flanked on both sides  in the reply filed on 1/3/22 is acknowledged.  It is noted that the sequences have been examined together.
Claims 29, 63, 69, 113, 124, and 136 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/22.
	The Third-Party Submission filed on 6/9/21 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 1 is directed to a system for altering a host cell DNA sequence comprising any DNA endonuclease or any nucleic acid encoding any DNA endonuclease.  
	The specification discloses specific species of DNA endonucleases as follows: Cas1, Cas1B, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9, Cas100, Csy1, Csy2, Csy3, Cse1, Cse2, Csc1, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmr1, Cmr3, Cmr4, Cmr5, Cmr6, Csb1, Csb2, Csb3, Csx17, Csx14, Csx10, Csx16, CsaX, Csx3, Csx1, Csx15, Csf1, Csf2, Csf3, Csf4, and Cpf1 endonuclease.  However, these species are not representative of the entire claimed genus, which is directed to any DNA endonuclease or any nucleic acid encoding any DNA endonuclease.  
	Without further description of the genus, one would not be able to readily recognize which endonucleases would function in the claimed system for altering a host cell DNA sequence.  The specification does not adequately describe the structure required for the function.
	Additionally, claim 4 recites that the B domain substitute comprises any amino acid sequence that is at least 80% identical to any one of SEQ ID NOs: 362-369, 371, or 373.  The specification does not disclose any species within the genus that have the 
	Additionally, claim 11 recites the specific endonucleases or any “functional derivative thereof”.  However, the specification does not adequately describe the structure required for the compound to meet the limitation of being a functional derivative.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being endonucleases or nucleic acid sequences encoding endonucleases that function in the instantly recited system; as well as functional derivatives of any of the recited endonucleases of claim 11.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for endonucleases and functional derivatives that function as claimed.  Thus, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites specific endonucleases or any “functional derivative thereof”.  However, the specification does not adequately describe the structure required for the compound to meet the limitation of being a functional derivative.  The metes and bounds of the term “functional equivalent” are not clear and therefore the claim is not definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 9, 11-14, 16-18, 20-22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 10,407,476 B2), in view of McIntosh et al. (2013) Blood (17):3335-44, Falkner et al. (US 2017/0233455 A1), Rouet et al. .
The references except for Nathwani et al. (WO 2013/186563 A2) are of record are cited in the Third-Party Submission filed on 6/9/21.
Miller et al. teach methods and compositions including a therapeutic composition comprising (i) a donor transgene coding for FVIII (ii) a nuclease (e.g., ZFN, TALENs, Ttago or CRISPR/Cas system) targeting a locus of an endogenous gene other than FVIII, respectively, for example, targeting the endogenous albumin gene of a mammal, or primate or human, such as hemophilia patient (column 10, lines 17-24).
Miller et al. teach that cleavage can occur through the use of specific nucleases such as the CRISPR/Cas system with an engineered crRNA/tracr RNA (‘single guide RNA’) to guide specific cleavage (column 8, lines 52-63).
Miller et al. teach  that in any of the compositions and methods described herein, the protein encoded by the transgene may comprise a Factor VIII protein or a modified Factor VIII protein, for example a B-Domain Deleted Factor VIII (BDD-F8) or fragment thereof (column 7, lines 4-8).
Miller et al. teach that in some embodiments, the donor includes additional modifications, including but not limited to codon optimization, addition of glycosylation sites, truncations and the like (column 30, lines 10-13).  Miller teaches to see McIntosh et al. (2013) Blood (17):3335-44.
Miller et al. teach that methods of delivering the compounds and teach vectors for delivery.  Miller et al. teach that any vector system may be used including, but not limited to, plasmid vectors, retroviral vectors, lentiviral vectors, adenovirus vectors, 
Miller et al. teach that the DNA endonucleases can be provided in the form of DNA or RNA encoding the endonuclease, more specifically mRNA (column 4).
Miller et al. teach methods for the introduction of exogenous molecules into cells are known to those of skill in the art and include, but are not limited to, lipid-mediated transfer (i.e., liposomes, including neutral and cationic lipids), electroporation, direct injection
Miller et al. teach a CRISPR/Cas system that binds to target site in a region of interest (e.g., an albumin gene) in a genome, wherein the CRISPR/Cas system comprises one or more engineered single guide RNA or a functional equivalent, as well as a Cas9 nuclease.
Miller et al. teach spacer sequences that base pair with the target DNA.  
McIntosh et al., cited by Miller et al., teaches that recombinant adeno-associated virus (rAAV) vectors encoding human factor VIII (hFVIII) were systematically evaluated for hemophilia A (HA) gene therapy. A 5.7-kb rAAV-expression cassette (rAAV-HLP-codop-hFVIII-N6) containing a codon-optimized hFVIII cDNA in which a 226 amino acid (aa) B-domain spacer replaced the entire B domain and a hybrid liver-specific promoter (HLP) mediated 10-fold higher hFVIII levels in mice compared with non–codon-optimized variants. A further twofold improvement in potency was achieved by replacing the 226-aa N6 spacer with a novel 17-aa peptide (V3) in which 6 glycosylation triplets from the B domain were juxtaposed. The resulting 5.2-kb rAAV-HLP-codop-hFVIII-V3 12 vector genomes/kg, a vector dose shown to be safe in subjects with hemophilia B. Stable hFVIII expression at 15 ± 4% of normal was observed at this dose in a nonhuman primate. hFVIII expression above 100% was observed in 3 macaques that received a higher dose of either this vector or the N6 variant. These animals developed neutralizing anti-FVIII antibodies that were abrogated with transient immunosuppression. Therefore, rAAV-HLP-codop-hFVIII-V3 substantially improves the prospects of effective HA gene therapy (abstract).
Therefore, it would have been obvious to formulate a system for altering a host cell DNA sequence comprising Cas9, a gRNA comprising a spacer that is complementary to a host cell locus, and a donor template comprising a nucleic acid encoding a synthetic FVIII protein comprising a B domain substitute that comprises any number of N-linked glycosylation sites (O-no upper limit).  The B domain comprising 3- about 40 amino acids in length is considered to be a matter of design choice.
Falkner et al. teach that in some embodiments, the encoded Factor VIII polypeptides described herein include an SQ-type B-domain linker, including amino acids 760-762/1657-1667 of the wild-type human Factor VIII B-domain (FVIII-FL-AA; SEQ ID NO: 19) (Sandberg et al. Thromb. Haemost. 85:93 (2001)). In some embodiments, the SQ-type B-domain linker has one amino acid substitution relative to the corresponding wild-type sequence. In some embodiments, the SQ-type B-domain linker has two amino acid substitutions relative to the corresponding wild-type sequence. In some embodiments, a glycosylation peptide is inserted into the SQ-type 
Falkner et al. teach that while the Factor VIII B-domain is absent in mature Factor VIIIa protein, glycosylation within the B-domain of the precursor Factor VIII molecule may increase the circulating half-life of the protein prior to activation. Thus, in some embodiments, the polypeptide linker of the encoded Factor VIII constructs described herein includes one or more glycosylation sequences, to allow for glycosylation in vivo. In some embodiments, the polypeptide linker includes at least one consensus glycosylation sequence (e.g., an N- or O-linked glycosylation consensus sequence). In some embodiments, the polypeptide linker includes at least two consensus glycosylation sequences. In some embodiments, the polypeptide linker includes at least three consensus glycosylation sequences. In some embodiments, the polypeptide linker includes at least four consensus glycosylation sequences. In some embodiments, the polypeptide linker includes at least five consensus glycosylation sequences. In some embodiments, the polypeptide linker includes at least 6, 7, 8, 9, 10, or more consensus glycosylation sequences [0272].
Falkner et al. teach that FIG. 13A and 13B show amino acid and nucleotide sequences for exemplary glycosylation peptides that are inserted into the B-domain substituted linker in accordance with some embodiments. “NG1” or NG1-AA″ is the code for the amino acid sequence, shown in the top line. “NG1-NA” is the code for the nucleic acid sequence, shown in the bottom line for each set. FIG. 13A and 13B disclose the amino acid sequences as SEQ ID NOS 51, 53, 55, 57, 59, 61, 63, 65, 67, 69, 71, 73, 
Therefore, Falkner et al. teach B domain substitutes that are between 3-40 amino acids in length ([0137], Figures 13A-B) and the benefits of N-linked glycosylation sites in the B domain substitute of FVIII protein were known, each being obvious structural elements with the motivation and expectation of gaining the benefits taught in the art.  McIntosh teaches incorporation of 6 N-linked glycosylation sites and Falkner et al. teach that the polypeptide linker of the encoded Factor VIII constructs described herein includes one or more glycosylation sequences, to allow for glycosylation in vivo. In some embodiments, the polypeptide linker includes at least one consensus glycosylation sequence (e.g., an N- or O-linked glycosylation consensus sequence). In some embodiments, the polypeptide linker includes at least two consensus glycosylation sequences. In some embodiments, the polypeptide linker includes at least three consensus glycosylation sequences.
Falkner et al. teach that Table 5 also reports the results of expression experiments performed for several constructs encoding a ReFacto-type Factor VIII protein with a glycosylation peptide incorporated into the B-domain substituted linker, in a CS01 codon-optimized background.
Falkner et al. teach reducing the content of CpG di-nucleotides [0361] and teaches that the avoidance of CpG dinucleotides is usually done to prevent TLR-induced immunity after injection of DNA vaccines.

Not only does Miller teach codon optimization, but Rouet et al. teaches codon optimization of Cas9 for expression in human cells (page 368).  Therefore, this was known to benefit Cas9 for CRISPR systems.
Additionally, Rouet et al. teaches delivery of DNA endonucleases (e.g. Cas9 proteins) as an RNP complex with a gRNA (page 371).  Rouet et al. teaches that therapeutic delivery of Cas0 as an RNP complex is appealing because it will be degraded quickly, which decreases the incidence of off-target editing that can result following prolonged Cas9 overexpression via viral vectors.
Therefore, it would have been obvious to deliver the endonuclease complexed with a gRNA as an RNP complex with the motivation and expectation of decreasing the incidence of off-target editing as taught by Rouet et al.
With regards to the donor template comprising a donor cassette comprising the nucleic acid encoding FVIII, wherein the donor cassette is flanked on one or both sides by a gRNA site, Suzuki et al. teach donors flanked on both sides by gRNA target sites that are the reverse complement of a genomic gRNA target site in the system (See Figure 1A).

    PNG
    media_image1.png
    547
    765
    media_image1.png
    Greyscale

Suzuki et al. teach that the benefit of using a donor construct that is flanked on both sides by a gRNA target site that is the reverse complement of a gRNA target site for a gRNA in the system is that “HIT1 is expected to occur more frequently in the forward than the reverse direction as an intact guide RNA (gRNA) target sequence remains in the latter, which is subjected to additional Cas9 cutting until forward transgene insertion or insertions and deletions (indels) occur that prevent further gRNA binding (Extended Data Fig. 1a). 
Suzuki et al. teach that such constructs result in more frequent integration in the correct (forward) direction than in the incorrect (reverse) direction. It would have been obvious to incorporate this orientation into the system with the motivation and expectation of the benefits taught by Suzuki et al.

Instant SEQ ID NO: 365 is identical to Peptide 3 in the 1st paragraph in the 2nd column on page 3336 of McIntosh et al.  Additionally, SEQ ID NO: 83 of Falkner et al. comprises instant SEQ ID NO: 365, demonstrating that this B domain substitute was known and would be an obvious selection.
The instant claims are directed to B domain substitutes that comprise any amino acid sequence that is at least 80% identical to any of the instantly recited sequences, which appears to be within the genus of sequences that would be arrived at upon incorporation of the known substitutions to the B domain.  Applicant has not demonstrated any unexpected property for the instant system wherein the B domain substitute comprises the amino acid sequences that is at least 80% identical to any one of the instantly recited sequences.
Additionally, for instant SEQ ID NO: 362, Nathwani et al. (WO 2013/186563 A2) teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 362 (see result #7 of the SCORE search file titled “Search Result 20220118_102900_us-16-849-796-362.align450.rag.”).
RESULT 7
BBA97001
ID   BBA97001 standard; peptide; 31 AA.
XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX

XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.
XX
SQ   Sequence 31 AA;

  Query Match             87.3%;  Score 99.5;  DB 20;  Length 31;
  Best Local Similarity   71.0%;  


Qy          1 SFSQNATNVSNN---------SPPVLKRHQR 22
              ||||||||||||         ||||||||||
Db          1 SFSQNATNVSNNSNTSNDSNVSPPVLKRHQR 31

Additionally, for instant SEQ ID NO: 363, Nathwani et al. teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 363 (see result #5 of the SCORE search file titled “Search Result 20220118_102900_us-16-849-796-363.align450.rag.”).
RESULT 5
BBA97001
ID   BBA97001 standard; peptide; 31 AA.
XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII B domain fragment, SEQ ID 5.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX

CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.
XX
SQ   Sequence 31 AA;

  Query Match             89.9%;  Score 116;  DB 20;  Length 31;
  Best Local Similarity   80.6%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    6;  Gaps    1;

Qy          1 SFSQNATNVSNNSNT------SPPVLKRHQR 25
              |||||||||||||||      ||||||||||
Db          1 SFSQNATNVSNNSNTSNDSNVSPPVLKRHQR 31

Additionally, for instant SEQ ID NO: 364, Nathwani et al. teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 364 (see result #3 of the SCORE search file titled “Search Result 20220118_102900_us-16-849-796-364.align450.rag.”).
RESULT 3
BBA97001
ID   BBA97001 standard; peptide; 31 AA.
XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII B domain fragment, SEQ ID 5.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX

XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.
XX
SQ   Sequence 31 AA;

  Query Match             92.1%;  Score 133.5;  DB 20;  Length 31;
  Best Local Similarity   90.3%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels    3;  Gaps    1;

Qy          1 SFSQNATNVSNNSNTSND---SPPVLKRHQR 28
              ||||||||||||||||||   ||||||||||
Db          1 SFSQNATNVSNNSNTSNDSNVSPPVLKRHQR 31

Additionally, for instant SEQ ID NO: 365, Nathwani et al. teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 365 (see result #1 of the SCORE search file titled “Search Result 20220118_102900_us-16-849-796-365.align450.rag.”).
RESULT 1
BBA97001
ID   BBA97001 standard; peptide; 31 AA.
XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII B domain fragment, SEQ ID 5.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to

CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.
XX
SQ   Sequence 31 AA;

  Query Match             100.0%;  Score 159;  DB 20;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SFSQNATNVSNNSNTSNDSNVSPPVLKRHQR 31
              |||||||||||||||||||||||||||||||
Db          1 SFSQNATNVSNNSNTSNDSNVSPPVLKRHQR 31

Additionally, for instant SEQ ID NO: 366, Nathwani et al. teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 366 with one different amino acid (see result #3 of the SCORE search file titled “Search Result 20220118_102900_us-16-849-796-366.align450.rag.”).
RESULT 3
BBA97001
ID   BBA97001 standard; peptide; 31 AA.
XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII B domain fragment, SEQ ID 5.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.

PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.
XX
SQ   Sequence 31 AA;

  Query Match             97.5%;  Score 156;  DB 20;  Length 31;
  Best Local Similarity   96.8%;  
  Matches   30;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SFSQNATNVSNNSNTSNDSNVTPPVLKRHQR 31
              |||||||||||||||||||||:|||||||||
Db          1 SFSQNATNVSNNSNTSNDSNVSPPVLKRHQR 31

Additionally, for instant SEQ ID NO: 367, Nathwani et al. teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 367 (see result #9 of 
RESULT 9
BBA97001
ID   BBA97001 standard; peptide; 31 AA.
XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII B domain fragment, SEQ ID 5.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 

CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.
XX
SQ   Sequence 31 AA;

  Query Match             84.3%;  Score 147.5;  DB 20;  Length 31;
  Best Local Similarity   91.2%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    3;  Gaps    1;

Qy          1 SFSQNATNVSNNSNTSNDSNVSNKTPPVLKRHQR 34
              ||||||||||||||||||||||   |||||||||
Db          1 SFSQNATNVSNNSNTSNDSNVS---PPVLKRHQR 31

Additionally, for instant SEQ ID NO: 368, Nathwani et al. teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 368 (see result #7 of the SCORE search file titled “Search Result 20220118_102900_us-16-849-796-368.align450.rag.”).
RESULT 7
BBA97001
ID   BBA97001 standard; peptide; 31 AA.
XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII B domain fragment, SEQ ID 5.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;

DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.
XX
SQ   Sequence 31 AA;

  Query Match             76.4%;  Score 146;  DB 20;  Length 31;
  Best Local Similarity   83.8%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    6;  Gaps    1;

Qy          1 SFSQNATNVSNNSNTSNDSNVSNKTNNSPPVLKRHQR 37
              |||||||||||||||||||||      ||||||||||
Db          1 SFSQNATNVSNNSNTSNDSNV------SPPVLKRHQR 31

Additionally, for instant SEQ ID NO: 369, Nathwani et al. teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 369 (see result #9 of the SCORE search file titled “Search Result 20220118_102900_us-16-849-796-369.align450.rag.”).
RESULT 9
BBA97001

XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII B domain fragment, SEQ ID 5.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.

SQ   Sequence 31 AA;

  Query Match             70.1%;  Score 144.5;  DB 20;  Length 31;
  Best Local Similarity   77.5%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    9;  Gaps    1;

Qy          1 SFSQNATNVSNNSNTSNDSNVSNKTNNSNATPPVLKRHQR 40
              ||||||||||||||||||||||         |||||||||
Db          1 SFSQNATNVSNNSNTSNDSNVS---------PPVLKRHQR 31

Additionally, for instant SEQ ID NO: 371, Nathwani et al. teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 371 (see result #18 and #57 of the SCORE search file titled “Search Result 20220118_102900_us-16-849-796-371.align450.rag.”).
RESULT 18
BBA97001
ID   BBA97001 standard; peptide; 31 AA.
XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII B domain fragment, SEQ ID 5.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a

XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.
XX
SQ   Sequence 31 AA;

  Query Match             79.2%;  Score 66.5;  DB 20;  Length 31;
  Best Local Similarity   51.6%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels   15;  Gaps    1;

Qy          1 SFSQNAT---------------PPVLKRHQR 16
              |||||||               |||||||||
Db          1 SFSQNATNVSNNSNTSNDSNVSPPVLKRHQR 31

RESULT 57
BBA97003
ID   BBA97003 standard; peptide; 14 AA.
XX
AC   BBA97003;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII protein fragment, SEQ ID 7.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX

XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 7; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII fragment used in the invention for treating hemophilia in a patient.
XX
SQ   Sequence 14 AA;

  Query Match             76.2%;  Score 64;  DB 20;  Length 14;
  Best Local Similarity   87.5%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    2;  Gaps    1;

Qy          1 SFSQNATPPVLKRHQR 16
              |||||  |||||||||
Db          1 SFSQN--PPVLKRHQR 14


Additionally, for instant SEQ ID NO: 373, Nathwani et al. teach a FVIII B domain fragment that comprises the amino acids of instant SEQ ID NO: 373 (see result #9 and 
RESULT 9
BBA97001
ID   BBA97001 standard; peptide; 31 AA.
XX
AC   BBA97001;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII B domain fragment, SEQ ID 5.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
DR   N-PSDB; BBA96998.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence encoding for a
CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 5; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 

CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII B domain fragment used in the invention for treating hemophilia in a
CC   patient.
XX
SQ   Sequence 31 AA;

  Query Match             83.7%;  Score 82;  DB 20;  Length 31;
  Best Local Similarity   61.3%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels   12;  Gaps    1;

Qy          1 SFSQNAT------------NVSPPVLKRHQR 19
              |||||||            ||||||||||||
Db          1 SFSQNATNVSNNSNTSNDSNVSPPVLKRHQR 31



RESULT 144
BBA97003
ID   BBA97003 standard; peptide; 14 AA.
XX
AC   BBA97003;
XX
DT   13-FEB-2014  (first entry)
XX
DE   Human factor VIII protein fragment, SEQ ID 7.
XX
KW   Factor VIII; genetic-disease-gen.; hemophilia; therapeutic;
KW   transgenic animal; vector.
XX
OS   Homo sapiens.
XX
CC PN   WO2013186563-A2.
XX
CC PD   19-DEC-2013.
XX
CC PF   12-JUN-2013; 2013WO-GB051551.
XX
PR   12-JUN-2012; 2012GB-00010357.
XX
CC PA   (UNLO ) UCL BUSINESS PLC.
CC PA   (SJUD-) ST JUDE CHILDREN'S RES HOSPITAL.
XX
CC PI   Nathwani A,  Mcintosh J,  Tuddenham E,  Davidoff A;
XX
DR   WPI; 2013-X25561/01.
XX

CC PT   functional factor VIII protein, useful to treat hemophilia in a patient.
XX
CC PS   Disclosure; SEQ ID NO 7; 56pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule comprising
CC   a nucleotide sequence encoding for a functional factor VIII protein. The 
CC   portion of the nucleotide sequence encoding for the B domain of the 
CC   factor VIII protein is 90-111 nucleotides in length and encodes for an 
CC   amino acid sequence comprising a sequence having at least 85% identity to
CC   SEQ ID NO: 4 (see BBA97000) and which comprises six asparagine residues. 
CC   The invention also provides: (1) a functional factor VIII protein; (2) a 
CC   vector comprising a nucleic acid molecule; (3) a host cell comprising the
CC   nucleic acid molecule or the vector; (4) a factor VIII protein or 
CC   glycoprotein expressed by the host cell; (5) a transgenic animal 
CC   comprising cells comprising the nucleic acid molecule or the vector; (6) 
CC   a method for delivery of a nucleotide sequence encoding a functional 
CC   factor VIII to a subject; and (7) a method for the preparation of a 
CC   parvoviral gene delivery vector. The nucleic acid molecule is useful to 
CC   treat hemophilia in a patient. The present sequence is a human factor 
CC   VIII fragment used in the invention for treating hemophilia in a patient.
XX
SQ   Sequence 14 AA;

  Query Match             63.8%;  Score 62.5;  DB 20;  Length 14;
  Best Local Similarity   73.7%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    5;  Gaps    1;

Qy          1 SFSQNATNVSPPVLKRHQR 19
              |||||     |||||||||
Db          1 SFSQN-----PPVLKRHQR 14


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635